DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0005630 of Fujiwara et al., hereinafter Fujiwara, in view of WO2016/052642 (citing English equivalent US Patent Application Publication 2017/0278729) of Hayashi et al., hereinafter Hayashi.
Regarding claim 1, Fujiwara teaches a liquid processing apparatus (abstract, Fig 1) comprising: a holding unit (111 Fig 1 [0046]) that includes substrate holding parts (117 Fig 1) extending from an outer circumferential end of a holding plate (115 Fig 1) to horizontally hold a substrate using the substrate holding parts (Fig 1, see substrate W); a shaft (118 Fig 1) that includes a rotation axis of the substrate held by the holding unit (a1 Fig 1), the shaft being extended along an axial direction of the rotation axis and being provided below the substrate (Fig 1); a supporting part (113 Fig 1) that includes an insertion hole into which the shaft is inserted and is supported by the inserted shaft [0054] to be rotatable with respect to the shaft to rotate along with the holding unit [0050-0051, 0054], a bottom end of the supporting part being drivably supported [0050-
Regarding claim 13, Fujiwara teaches the total area of the discharge ports (241, 242, 243 Fig 2-4) is smaller than a cross-sectional areas of the flow channel  (247 Fig 2-4) for supplying liquid to the liquid supply unit (note the cross sectional area is measured as the cross section parallel to the flow direction and Fig 3 demonstrates that the flow channel is much wider than each discharge while it extends to the length of each discharge port).
Regarding claim 14, Fujiwara teaches the nozzle is formed so that a height of an upper end of the base (at portion 252, 253, or 251 Fig 2) is lower than an upper end of the liquid supply unit (272 Fig 2).
Regarding claim 15, in the combination as applied to claim 1, the opening of the discharge passage (30a Fig 1 of Hayashi and 253a Fig 2 of Fujiwara) is arranged outside of a region of the upper surface of the concave portion that is covered by the liquid supply unit (Fig 2 of Fujiwara).
Claim 2 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Hayashi as applied to claim 1 above, and further in view of Higashijima (prev. presented US 2012/0160278).
Regarding claim 2, the combination as applied to claim 1 fails to teach the sloped portion. In the same field of endeavor of liquid processing apparatuses with application of liquid by a nozzle from below the substrate (abstract, Fig 2A) Higashijima teaches the 
Regarding claim 4, Fujiwara teaches a liquid supply flow channel (247 Fig 2) and ejection ports that overlap with the liquid supply flow channel (Fig 3, see 242) and are near the base (Fig 3). Fujiwara fails to teach the second ejection ports. Higashijima teaches one or more second discharge ports that are formed on the radial-direction outer side of the first discharge ports and are formed to be deviated from the liquid-supply flow channel downstream in a rotation direction of the substrate so as not to overlap with the liquid-supply flow channel in the up and down directions (61 Fig 10b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include these ejection ports also because Higashijima teaches this arrangement suppresses splash back of the liquid [0071]
Regarding claim 5, Fujiwara and Hayashi teaches ejection ports in the concave portion (241 Fig 4 of Fujiwara and 34, 40, 41 of Fig 3 of Hayashi) but fails to teach the liquid supply unit extends into the concave portion. Higashijima teaches a part of the liquid supply unit closer to the rotation axis protrudes into the central portion (see Fig 10, note this is the concave portion of the combination). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 
Regarding claim 6, the combination remains as applied to claim 4. Higashijima teaches that one of the first discharge ports (62) closest to the rotation axis is formed on the radial-direction outer side of the rotation axis (Fig 10a, see 62). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this in the combination because Higashijima demonstrates this allows for supply of liquid along the radial length of the wafer.
Regarding claim 7, the combination remains as applied to claim 4.  Higashijima teaches the liquid supply unit further includes a tapered portion (60A Fig 10) that is formed in a leading-side upper portion of the liquid supply unit (Fig 10) and the discharge ports further includes one or more third discharge ports that are formed in the tapered portion (some of ports 61 Fig 10a-b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this tapered shape because Higashijima teaches this shape influences the airstream and allows liquid to spread more smoothly on the wafer surface [0059].
Regarding claim 8, the combination remains as applied to claim 7 above. The third discharge ports (some of the ports 61 Fig 10 of Higashijima) are toward the radial-direction outer side (the ports of 61 that are considered the third ports are the radially outer ports). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include these because Higashijima teaches this improves liquid flow [0059-0060].
Regarding claim 9, the liquid supply unit of Fujiwara extends from the base along the radial direction (247 Fig 2-4). This is inclusive of a first portion that is radially inward attached to a second portion that is radially outward.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Hayashi and Higashijima as applied to claim 2 above, and further in view of Emoto (prev. presented US 2014/0065295).
Regarding claim 3, the combination as applied to claim 2 has taught a plate that is opposite to a lower surface of the base and the lower surface of the substrate to rotate integrally with the holding unit (115 Fig 1 Fujiwara); a first gap formed between the shaft and an inner circumferential surface forming the insertion hold (gap between 118 and 115/113 Fig 1 Fujiwara) and a second gap formed between the lower surface of the base and the plate to communicate with the first gap (Fig 1gap is shown between base 271 and plate 115, Fig 1 and 2 of Fujiwara) and Higashijima as applied in the combination had taught the sloped portion (65 is extended up to the lower surface of the base (65 Fig 10). The combination fails to teach the gas supply unit. In the same field of endeavor of wafer processing apparatuses with liquid supply to the bottom of the wafer (abstract and Fig 12), Emoto teaches it is known to supply gas (427 and 702 Fig 27) via a first gap between the shaft and an inner circumferential surface (Fig 27). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include a gas supply in the shaft because Emoto demonstrates this as a way to flow gas (protection of an area) and provide drying of a wafer and control humidity [0288-0290]. In the combination, the gas would flow into the .
Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Hayashi and Higashijima as applied to claim 2 above, and further in view of Phan (prev. presented US 2004/01620).
Regarding claim 10 and 11, the combination as applied to claim 9 fails to teach the attaching portion, fixing portion, hole and stiffening member. In the same field of endeavor of apparatuses with a nozzle bar (abstract), Phan teaches that when the nozzle bar includes two segments (Fig 5), they may be connected by an attaching portion or hole in the nozzle(148 Fig 5) via a stiffening member or fixing portion (142 Fig 5) formed of metallic component (taught as a male nipple connector) and press fitted into the hole [0029]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use the connection structure demonstrated by Phan because Phan teaches that this allows for modifying a nozzle bar and nozzles without requiring a new nozzle bar to be built and installed [0029-0030].
Regarding claim 12, the combination remains as applied to claim 11 above. The stiffening member of Phan (142 Fig 5) has a hollow shape.
Response to Arguments
Applicant's arguments filed 04/12/2021, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p 7-9) that Higashijima does not teach the concave portion exposed to an outside as recited by the amended claims. This is moot in view of 
The arguments regarding the dependent claims (reply p 10-11) rely on the alleged failings of Higashijima which are mood as addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0096196 teaches an apparatus with liquid supply from beneath the wafer (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MARGARET D KLUNK/Examiner, Art Unit 1716   

/KARLA A MOORE/Primary Examiner, Art Unit 1716